Opinión concurrente y disidente emitida por la
Jueza Aso-ciada Señora Fiol Matta,
a la cual se unen el Juez Pre-sidente Señor Hernández Denton y la Juez Asociada Se-ñora Rodríguez Rodríguez.
La Opinión mayoritaria resuelve correctamente la cues-tión general de Derecho ante nuestra consideración: el tér-mino prescriptivo de dos años establecido en el Artículo 42(c) de la Ley de Condominios de 2003 aplica a la impug-nación de actos que requieren el consentimiento unánime de los condominos para su aprobación pero se realizan sin obtenerlo. También es correcta su conclusión de que dicho periodo prescriptivo aplica a partir de la fecha de vigencia de esa Ley, el 4 de julio de 2003. Sin embargo, la Opinión falla al no considerar la probable interrupción de ese tér-mino prescriptivo en este caso y al colocar en el recurrido el peso de probar que su acción no prescribió, obviando que la prescripción es una defensa que presenta el peticionario y que es éste quien está llamado a asumir el peso de probarla.
La controversia del recurso se resume en si estaba pres-crita una acción para impugnar un contrato de arrenda-miento exclusivo e ilimitado para instalar y operar equipos de telecomunicaciones en la azotea de un condominio. Este contrato con la compañía Crown Castle International (Crown Castle) lo firmó el presidente de la Junta de Direc-tores del Condominio Ponciana sin el consentimiento ni el conocimiento de los titulares de los apartamentos. La im-pugnación ante el Departamento de Asuntos del Consumi-dor (DACo) la presentó uno de los condominos, casi seis años y medio después del acuerdo.
*517I
El señor Miguel Pereira Suárez vivía en el penthouse del Condominio Ponciana, en Ponce, cuando, cerca de finales de marzo de 1999, vio que estaban colocando unas an-tenas en la azotea de su edificio, sometido al régimen de propiedad horizontal desde 1971. Según las determinacio-nes de hecho del DACo, agencia ante la cual se querelló Pereira Suárez, tan pronto él se percató de la instalación de las antenas, manifestó verbalmente su objeción al en-tonces administrador del Condominio, quien le indicó que se celebraría una reunión del Consejo de Titulares para discutir el asunto(1) No obstante, no se celebraron asam-bleas del Consejo para discutir las preocupaciones de los condominos respecto al contrato sino hasta el 24 de abril de 2001(2) Las objeciones de los titulares se volvieron a discutir en otra asamblea del Consejo, el 27 de noviembre de 2001(3) Por último, el 2 de abril de 2002, se llevó a cabo una tercera reunión del Consejo, en la que la presidenta Laboy advirtió que Crown Castle no accedió a remover las antenas y el Condominio no tenía dinero para obligarla a hacerlo legalmente, por lo que recomendaba a los titulares interesados que se querellaran personalmente(4) Así lo *518hizo Pereira Suárez el 3 de enero de 2003, al presentar una querella en el DACo en la cual impugnó los actos de la Junta.(5) El 30 de junio de 2004, la agencia archivó sin perjuicio la querella por falta de trámite, y denegó una moción de reconsideración de Pereira Suárez el 8 de no-viembre de 2004.
Pereira Suárez presentó nuevamente su querella contra la Junta el 2 de septiembre de 2005. Solicitó que se decla-rara nulo el contrato de arrendamiento de la azotea y se removieran los equipos. Enmendó la querella el 3 de marzo de 2006 para incluir a Crown Castle como querellado.(6) El 4 de abril de 2007, Crown Castle solicitó que se le conside-rara parte interventora en el procedimiento administrativo y pidió su desestimación por prescripción.(7) El DACo de-claró nulo el contrato, basado en el requisito de consenti-miento unánime de los titulares para conferir derechos so-bre elementos comunes generales, establecido en la Ley de Condominios de 2003.(8)
*519El mismo análisis utilizó el Tribunal de Apelaciones para confirmar el dictamen de la agencia administrativa, afirmando que el contrato de arrendamiento sin el consen-timiento unánime de los titulares fue un acto ultra vires y nulo en Derecho, por lo cual no se activó término prescrip-tivo alguno para reclamar su corrección. (9)
El interventor Crown Castle recurrió a este Tribunal para que se revocaran esas decisiones y se declarara pres-crita la acción del señor Pereira Suárez, en virtud del Ar-tículo 42(c) de la Ley de Condominios de 2003, supra.(10) Así lo resuelve la Opinión mayoritaria y, por los fundamen-tos que paso a exponer, disiento.
*520II
De acuerdo con la Ley de la Propiedad Horizontal de 1976, vigente cuando se realizó el contrato y se celebraron las reuniones del Consejo de Titulares, no había límite de tiempo para impugnar actos que requerían la aprobación unánime de los titulares y se llevaron a cabo sin ella. Para evitar que la falta de plazo permitiera que las actividades que los condominos habían aceptado por muchos años se cuestionaran después, la Ley de Condominios de 2003 exi-gió a los titulares ser diligentes en sus reclamos a través del establecimiento de un término prescriptivo de dos años. Con ello se buscó brindar estabilidad al régimen y prevenir querellas frívolas de quienes habían dado su consenti-miento tácito a cambios que, siendo evidentes por largo tiempo, objetaron tardíamente.(11)
Amparados en ese propósito de la ley de 2003 y en que ésta aplicaría a todos los inmuebles sometidos al régimen de propiedad horizontal sin importar la fecha de su consti-tución, establecimos la aplicación retroactiva de sus dispo-siciones en Consejo Titulares v. Williams Hospitality, 168 D.P.R. 101 (2006). Sin embargo, aclaramos en ese caso que la retroactividad de la ley de 2003 dependería de la situa-ción y no se extendería a relaciones jurídicas surgidas antes de la vigencia de la nueva ley si con ello se afectaban derechos adquiridos por los titulares.(12)
En el caso que ahora nos ocupa, resolvemos que los tér-minos prescriptivos dispuestos en la ley de 2003 se cuen-tan a partir de su fecha de vigencia, el 4 de julio de 2003, que es noventa días después de su aprobación.(13) De ese modo, se evitan situaciones absurdas en las que el término *521prescriptivo de la acción empiece y termine de transcurrir antes de que ese término prescriptivo exista, como sucede-ría en este caso si el plazo de dos años se contara a partir del contrato de 1999.
Una norma básica de nuestro ordenamiento es la que dicta que las leyes, de ordinario, no tienen efecto retroactivo. Cuando un estatuto dispone lo contrario, ese efecto retroactivo no puede perjudicar los derechos adqui-ridos al amparo de una ley anterior(14) Ese precepto se basa en que la ciudadanía necesita tener seguridad sobre las consecuencias de su comportamiento y solo las relacio-nes jurídicas que caen bajo la vigencia de una regla deben estar gobernadas por ella(15) Es por ello que, en palabras del Juez Asociado Señor Negrón García, “en nuestra demo-cracia rige el principio de la irretroactividad, las leyes mi-ran hacia el porvenir, no hacia el pasado”(16)
En Alicea v. Córdova, 117 D.P.R. 676, 696 (1986), ci-tando jurisprudencia estadounidense, establecimos que “ [s] i el estatuto opera inmediatamente para eliminar el re-medio existente, o dentro de un periodo de tiempo tan corto que no le da a la parte perjudicada una oportunidad razo-nable para ejercitar la acción, el estatuto es inconstitucional”. Igualmente, el tratadista español Luis Diez-Picazo explica que, cuando una ley nueva establece un período prescriptivo más breve para una acción que te-nía un término más largo bajo la ley vigente cuando surgió la acción, opera una “retroactividad mínima”(17) Según esa teoría, está permitido que los derechos nacidos según la ley anterior se rijan por la prescripción de la ley nueva, pero *522solo desde que el nuevo término prescriptivo esté en vigor. Esto es, que el transcurso del período más reciente y más corto se cuenta desde la vigencia de la ley que lo establece y no desde que existe la causa de acción. Asimismo, no se puede sumar el tiempo que transcurrió bajo la ley anterior al que haya pasado bajo la ley nueva para completar el plazo más breve.(18)
El Artículo 42(c) de la Ley de Condominios de 2003 dis-pone que: “[l]a acción de impugnación de acuerdos, accio-nes u omisiones de la Junta de Directores, del Consejo de Titulares, con excepción de los realizados por el titular que somete el inmueble al régimen, que violen las disposiciones de esta Ley, de la escritura matriz o del Reglamento del condominio, prescribirá a los dos (2) años de haberse noti-ficado el acuerdo, tomado la acción o de conocerse la omisión.” (19)
Cabe señalar que dudamos, incluso, que este artículo aplique a los hechos de este caso, pues se refiere a acuerdos tomados por el Consejo de Titulares o la Junta de Directo-res y el contrato en cuestión aparenta haber sido otorgado unilateralmente por el presidente, sin la intervención de la Junta y sin notificar a los titulares, ni siquiera posterior-mente.(20) Recordemos que el entonces presidente de la Junta de Directores del Condominio, Angel Llavona Fol-guera, firmó el contrato con Crown Castle para que ésta mantuviera y operara las antenas por un plazo de veinti-cinco años, prorrogable por veinticinco años más, a cambio de un canon mensual de $700.(21) Según las determinacio-nes de hecho del DACo, aunque Llavona Folguera aparece *523como representante de la Asociación de Propietarios de Ponciana en el documento del acuerdo, el Consejo de Titu-lares no lo había autorizado realizar el pacto.(22) No surge del expediente que el resto de la Junta de Directores hu-biese aprobado tal acuerdo ni que posteriormente se hu-biese informado de éste a los titulares de los apartamentos. Además, en la misma fecha, Llavona Folguera, en su ca-rácter individual, otorgó otro contrato con Crown Castle, en el que le arrendó, por $1,300 mensuales, un aparta-mento comercial suyo en el quinto piso del Condominio para que colocara unos equipos que se conectan a las ante-nas mediante unos cables que corren por la pared exterior del edificio.(23) Por ello, en la segunda asamblea del Con-sejo de Titulares —en noviembre de 2001— la nueva pre-sidenta de la Junta, Olga Laboy, informó que Llavona Fol-guera firmó el contrato sobre las antenas sin endosos y con un claro conflicto de intereses.(24) Ante estos hechos, se de-bería evaluar prueba para determinar si el contrato es realmente anulable o es definitivamente nulo, en cuyo caso no aplicaría el término prescriptivo que estamos analizando.
Poniendo a un lado esa preocupación, no hay duda de que el término prescriptivo mencionado se debe emplear cuando se impugnen acciones permitidas que, aunque re-quieren el consentimiento unánime de los titulares, se lle-van a cabo sin esa aprobación, sin que los condominos las objeten al enterarse. Ello responde al propósito de la ley, que, como hemos indicado y expone correctamente la Opi-nión mayoritaria, establece ese plazo para evitar que se afecte el ambiente de sana convivencia en el condominio y que se desaprueben decisiones que se presumían acepta-*524das por no haber encontrado oposición en años.(25) Así, desde el 2003, los actos que se pueden llevar a cabo con el aval de la totalidad de los titulares y se ejecutan sin la aprobación de todos ellos no son nulos sino anulables. El titular que desee que se anule el acuerdo tiene que recla-marlo dentro del período de dos años a partir de que se tomó la decisión, se le notificó o tuvo conocimiento de ésta.
La Opinión mayoritaria concluye correctamente que las disposiciones de la ley de 2003 sobre nuevos términos pres-criptivos para presentar reclamaciones aplican a todos los inmuebles sometidos al régimen de propiedad horizontal —sin importar la fecha en que se sometieron al régimen— a partir de la fecha de vigencia de la Ley de Condominios. Siendo ello así, y asumiendo que también sea correcta su conclusión en cuanto a la naturaleza anulable del contrato entre el presidente de la Junta de Directores del Condomi-nio y Crown Castle, el plazo de dos años que tenía Pereira Suárez para impugnar el contrato ante el DACo empezó a transcurrir el 4 de julio de 2003. Ahora bien, la mayoría se equivoca al resolver que ese plazo no se interrumpió. Por el contrario, como no se resolvió la querella que Pereira Suá-rez presentó en enero de 2003 —cuando no existía término para ejercer la acción— el periodo prescriptivo quedó en suspenso y no volvió a correr hasta noviembre de 2004, cuando el DACo le denegó la reconsideración del archivo sin perjuicio de esa querella. Por eso, debemos reconocer que la segunda querella, en septiembre de 2005, se pre-sentó dentro del nuevo término de dos años.
III
La Opinión mayoritaria dice que no hay prueba en el expediente que permita concluir que las gestiones que rea-lizó el recurrido Pereira Suárez interrumpieron la pres-*525cripción, por lo que procede el archivo por prescripción de la acción de impugnación en este caso. Entiendo que esa conclusión es equivocada.
Sabemos que el transcurso del tiempo por sí mismo no tiene relevancia jurídica; se requiere también que la persona esté al tanto de que tiene a su disposición una acción para hacer valer un derecho y no actúe respecto a ésta.(26) Según las alegaciones de Pereira Suárez, tomadas como ciertas por el DACo, él se quejó con miembros de la Junta de Directores desde que se comenzaron a colocar las ante-nas y éstos no tomaron acción al respecto. Aunque sus ar-gumentos van dirigidos a que se declare nulo el contrato, no deja de ser cierto que, como testificó ante el DACo, “[u]na y otra vez, informalmente y formalmente, expresó su desacuerdo con la instalación de dichas antenas”.(27) De acuerdo con las determinaciones de hecho del DACo, el se-ñor Pereira Suárez no se cruzó de brazos. Si la presenta-ción formal de su reclamación se retrasó fue debido a la inacción de la Junta. Cuando se quejó de la instalación se le dijo que el asunto se discutiría en una asamblea de titu-lares y ésta no se celebró hasta abril de 2001. Igualmente, cuando los residentes votaron por cancelar el contrato con Crown Castle, la presidenta de la Junta le informó que no llevaría a cabo la encomienda porque no tenía presupuesto para ello. Cabe mencionar que, hasta la tercera reunión, el recurrido estuvo participando de un proceso interno para tratar de solucionar la controversia, que es uno de los ob-jetivos de la Ley de Condominios de 2003.(28) Mas no en-contró respuesta dentro del Condominio y, a partir de que la presidenta de la Junta le informó que no podría ayu-darlo, salió a buscar auxilio en el DACo. De hecho, la Re-*526solución del DACo establece que la Junta no atendió de forma alguna los reclamos de Pereira Suárez “para resolver una situación que a todas luces era ilegal”.(29)
De parte del recurrido no hubo la inactividad que re-quiere la prescripción. Hemos asentado que “[n]o podemos castigar con el látigo de la prescripción a quien no incurrió en desidia ni en dejadez”, pues la prescripción está dise-ñada para castigar la inercia.(30) Vale recalcar que el tér-mino prescriptivo de dos años de la Ley de Condominios se estableció para evitar querellas referentes a acciones que, a pesar de haber ocurrido muchos años atrás, nunca se habían objetado. En este caso sucedió todo lo contrario; tan pronto Pereira Suárez vio que estaban colocando las ante-nas, se quejó y continuó quejándose.
La prescripción es una institución que busca atender el interés general de darle certeza a las relaciones jurídicas, pero que, a la vez, tiene que ser conciliada con el interés individual de los titulares de derechos que los quieren ejercer. Para ellos se provee el mecanismo de la interrup-ción de la prescripción.(31) La voluntad manifestada, como actividad que rompe con la inercia en cierto período, tiene el efecto de impedir que opere la prescripción, pues la in-actividad de la parte que puede reclamar es un requisito esencial para que aplique. Cualquier manifestación que demuestre inequívocamente la voluntad de ejercer un de-recho se debe considerar eficaz para interrumpir el plazo prescriptivo.(32) Esa exteriorización puede darse de modo judicial o extrajudicial. Para esa segunda vía, la ley no presenta requisitos; lo importante, sea cual sea el medio *527utilizado, es que la manifestación recoja la voluntad de exi-gir algo a lo que se tiene derecho y que sea susceptible de ser probada como “cuestión de hecho de apreciación exclu-siva del Tribunal de instancia”(33) También se permite que sea la parte contra quien se reclama la que interrumpa el término, mediante el reconocimiento de la deuda o el dere-cho del otro(34)
El plazo prescriptivo corre a partir de que la persona se entera efectivamente del acto y puede ejercer su causa de acción(35) Una vez se interrumpe el término, las reclama-ciones sucesivas pueden prolongarlo indefinidamente(36) Cada interrupción tiene el efecto de que el plazo prescrip-tivo vuelva a contar entero(37)
Cuando Pereira Suárez presentó su primera querella en la agencia, el 3 de enero de 2003, lo hizo dentro del término que se estableció en la Ley de Condominios y comenzó a regir el 4 de julio de 2003. Los procedimientos relacionados con esa querella terminaron con su archivo sin perjuicio el 8 de noviembre de 2004, lo que le brindaba la posibilidad de volver a presentar la querella ante el DACo en un pe-riodo de dos años, que terminaba en noviembre de 2006. Por lo tanto, cuando Pereira Suárez se querelló por se-gunda vez, el 2 de septiembre de 2005, su acción no había prescrito.
Según Bachiller, la prescripción es una defensa afirma-tiva que los tribunales no aplican de oficio si la parte a la que favorece no lo solicita, pero los jueces y las juezas sí pueden determinar que hubo interrupción si surge del ex-*528pediente, aunque no se haya alegado.(38) En este caso, exis-ten suficientes indicios de que el término para impugnar quedó interrumpido. La falta de detalles en cuanto a la prescripción en el expediente no se le debe adjudicar a la persona contra quien operaría la misma, sino al propio pe-ticionario, así como al hecho de que los foros inferiores no atendieron este asunto.
Como afirma Orozco: “En definitiva, la prescripción del derecho es lo excepcional [;] su ejercicio o conservación, lo normal, por lo que nuestro Ordenamiento debe potenciar el ejercicio y conservación de los derechos ....”(39) De hecho, la legislación moderna en los países civilistas admite expre-samente la interrupción extrajudicial y su inclusión en los códigos respondió a la necesidad de reconocer la voluntad de conservación del derecho expresada por diversas vías, que era ignorada debido a la formalización excesiva del ordenamiento, que llevaba a considerar abandonada una acción aunque constara la existencia de una intención contraria.(40) Por eso, este Tribunal ha analizado de ma-nera liberal la prueba sobre reclamaciones interrup-tivas.(41) Ante la falta de información o de claridad en las alegaciones sobre la consumación o interrupción del tér-mino prescriptivo, no procede la medida drástica de archi-var el caso por suponer que prescribió. Ello milita en contra de la política de la Rama Judicial de Puerto Rico de que los ciudadanos y las ciudadanas vean las controversias que presentan resueltas en sus méritos.(42)
*529IV
No cabe duda de que los actos de interrupción tienen que ser probados cuando se alega que no opera la prescripción.(43) Pero ello supone que se haya reclamado y probado la prescripción. Por eso, es el peticionario quien tiene el peso de probar que la causa de Pereira Suárez está prescrita, demostrando que hay prueba en el expediente de la agencia administrativa que permita concluir que la de-cisión del DACo no está justificada.
En este punto, conviene repasar algunos conceptos bá-sicos sobre Derecho Probatorio y Derecho Administrativo. Entre los principios sobre la evaluación y suficiencia de la prueba recopilados en las Reglas de Evidencia, se encuen-tran unos que son fundamentales para resolver este caso, a saber: que el peso de la prueba recae sobre la parte que resultaría vencida si no se presentara prueba, que la obli-gación de presentar evidencia la tiene principalmente quien sostiene la afirmativa y que, en casos civiles, no se exige que la prueba produzca certeza absoluta sobre los hechos, sino que la totalidad de la prueba haga más probable cierta conclusión.(44) En este caso, Crown Castle es quien pide que revoquemos la Sentencia del Tribunal de Apelaciones que confirmó al DACo y declaremos prescrita la acción. Por lo tanto, le corresponde asumir el peso de la prueba. Además, vista la poca prueba que obra en el expe-diente, parece más probable que se haya interrumpido el término prescriptivo.
Asimismo, debemos sostener las determinaciones de he-cho de las agencias si están respaldadas por evidencia que razonablemente se podría considerar adecuada para sus-*530tentar la conclusión a la que se llega.(45) Esto, más aún, cuando el peticionario no aporta evidencia que derrote la presunción de corrección que tiene la decisión adminis-trativa. (46) Hemos establecido que la parte que impugne las determinaciones de la agencia administrativa tiene que convencer al tribunal de que la conclusión de la agencia no fue razonable de acuerdo con la totalidad de la prueba en el expediente. Si quien solicita la revisión no demuestra que existe prueba en el expediente que indica que la actuación de la agencia no se basó en evidencia sustancial, debemos respetar las determinaciones de hecho del foro administra-tivo y no sustituir el criterio de la agencia. (47) Esto es así porque los tribunales apelativos “no tienen la facultad de realizar determinaciones sin base en el expediente de de-terminado caso ante su consideración”.(48)
Si el expediente del caso que presentó Crown Castle está incompleto, no podemos castigar por ello a la parte recurrida. Es el peticionario quien tiene el deber de poner a este Tribunal en posición para determinar si, en efecto, operó la prescripción que presenta como defensa y como razón para revocar al foro que tuvo ante sí la prueba directa y al que lo confirmó. Sin embargo, el peticionario ni siquiera incluyó en su recurso toda la prueba que se pre-sentó en el DACo.(49) Se limitó a solicitar que se aclarara una norma de Derecho, el término prescriptivo aplicable, pero no aportó los documentos necesarios para poder apli-*531car esa pauta a los hechos de su caso. Siendo así, no pode-mos concederle el remedio que solicita.
Más aún, los escritos de ambas partes se centran en la discusión de si el acto era nulo o era anulable y le aplicaba el término prescriptivo de la Ley de Condominios. De igual forma, los foros inferiores que decretaron la nulidad no dis-cutieron la prueba sobre la interrupción del plazo porque pensaban que no había tal plazo. No lo consideraron nece-sario para resolver que la acción era nula, pues la acción de nulidad absoluta es imprescriptible(50) Además, es perti-nente resaltar que esta es la primera vez que este Tribunal se expresa acerca de la aplicación del término prescriptivo de dos años de la Ley de Condominios de 2003 para impug-nar acciones que antes eran estrictamente nulas. Es cos-tumbre de este Tribunal no aplicar una norma nueva a los hechos del caso en el que se está estableciendo la misma, excepto cuando razones de alto interés público lo exijan.(51)
Lo único que este Tribunal tenía que determinar en esta etapa era si el plazo de prescripción de dos años aplica a la impugnación de actos que requerían el consentimiento uná-nime de los condominos para su aprobación y se llevaron a cabo sin ésta.(52) Sin embargo, la Opinión mayoritaria, sin *532contar con los elementos necesarios para ello, declara pres-crita la segunda querella, presentada dos años y dos meses después del establecimiento del término prescriptivo de dos años, porque decide ignorar la probabilidad de que cuando ese término empezó a transcurrir ya se había presentado una primera querella que interrumpió el término para la segunda. No pretendo que resolvamos el asunto de la pres-cripción a base de “meras alegaciones” porque reconozco que las alegaciones no constituyen prueba. (53) Mas tampoco puedo estar de acuerdo con que excluyamos sin más un he-cho importante para adjudicar el caso.
Dado que en el expediente no consta la prueba necesaria para determinar si la acción está prescrita, lo que procede es devolver el caso a la agencia administrativa para que reciba y evalúe evidencia sobre el particular.(54) De esa forma, se podrían detallar las gestiones que realizó el señor Pereira Suárez y en qué fecha se hicieron, en lugar de descartar la presentación de la primera querella, hecho que menciona-ron todas las partes pero sobre el cual no se presentó prueba probablemente porque se entendió que no era pertinente para la controversia que se estaba atendiendo. Así, evitaría-mos ejercer una función que le corresponde al foro primario, en detrimento de los derechos de las partes, y permitiríamos que las partes argumenten de forma clara y específica el asunto sobre la prescripción o su interrupción.(55)
*533V
El disfrute del apartamento por su propietario y la ins-titución del Consejo de Titulares como órgano de control último en la administración del condominio son caracterís-ticas fundamentales del Régimen de Propiedad Horizontal en Puerto Rico, y sus principios rectores son la prohibición del abuso del derecho y la buena fe.(56) La decisión mayori-taria es contraria a estas políticas ya que impide al dueño de un apartamento impugnar los actos sospechosos del presidente de la Junta de Directores de su condominio y la desidia de los administradores del inmueble, para su bene-ficio y el de los demás residentes. No puedo avalar que se utilice una disposición cuyo fin es penalizar la inercia para hacer todo lo contrario, penalizar la diligencia y persisten-cia del recurrido. Por todo ello, disiento.

 Determinación de hecho 10 del DACo, Apéndice de la Petición de certiorari, pág. 43. La Opinión mayoritaria menciona esta determinación de hecho como una mera alegación. La transcripción de la vista en el DACo no se incluyó en el Apéndice de la Petición de certiorari. Los detalles de los testimonios ante la agencia surgen de la Resolución del DACo y de los alegatos de las partes.


 Determinación de hecho 11 del DACo, Apéndice de la Petición de certiorari, pág. 43. La Resolución del DACo identifica como exhibit el Libro de Actas del Con-dominio, pero no se incluyó copia de éste en el Apéndice de la Petición de certiorari. Asimismo, el peticionario informa que el Condominio Ponciana no tiene actas de reuniones anteriores al 2001. Petición de certiorari, pág. 6.


 Determinaciones de hechos 12 y 13 del DACo, Apéndice de la Petición de certiorari, págs. 43-44; Conclusiones del DACo, Apéndice de la Petición de certiorari, págs. 50-51.


 Determinación de hecho 14 del DACo, Apéndice de la Petición de certiorari, pág. 44. Nótese que Crown Castle, al menos desde el 2002, estaba al tanto de las objeciones de los condominos. No las conoció por primera vez al recibir la notificación *518de la segunda querella de Pereira Suárez.


 No hay copia de esta querella ni de la Resolución del DACo sobre ésta en el expediente, pero se menciona en el Alegato de Réplica del recurrido ante el Tribunal Supremo, pág. 9, y en la Moción en Cumplimiento de Orden de la Junta de Directo-res del Condominio Ponciana ante el Tribunal de Apelaciones, págs. 1 y 2, en el expediente del caso en el foro apelativo sin numerar. Está identificada como Querella Núm. 600004623.


 Querella Núm. 100029153, Apéndice de la Petición de certiorari, págs. 1-4.


 Apéndice de la Petición de certiorari, págs. 8-16. Crown Castle alegó que la querella estaba prescrita según el Artículo 42(c) de la Ley de Condominios de 2003, si no aplicaba el término de treinta días que proveía la Ley de Propiedad Horizontal anterior para impugnar acuerdos del Consejo de Titulares o de la Junta de Directores. Debemos aclarar que ese término prescriptivo de la antigua ley no le aplicaba a casos como el presente, en que se altera el uso de un elemento común del condominio. Véase Brown III v. J.D. Cond. Playa Grande, 154 D.P.R. 225 (2001).


 Resolución del DACo, Apéndice de la Petición de certiorari, págs. 41-55. Sobre el requisito de unanimidad, véanse: Art. 11 de la Ley de Condominios de 2003 (31 L.P.R.A. see. 1291), y Rivera Rodríguez v. Junta Dir. I y II, 173 D.P.R. 475 (2008). El DACo ordenó a la Junta de Directores que celebrara una asamblea del Consejo de Titulares en la que decidieran por unanimidad si ratificarían el contrato o exigirían la remoción de las antenas. Sobre los contratos inexistentes que pueden comenzar a surtir efectos una vez los ratifique quien debía consentir al negocio, véanse: Art. 1211 del Código Civil, 31 L.P.R.A. sec. 3376, y Soto v. Rivera, 144 D.P.R. 500, 514-516 (1997).


 Pereira Suárez v. Junta Directores Condominio Ponciana v. Banco Santander, Crown Castle International Corp., Sentencia del Tribunal de Apelaciones KL-RA200800029, 27 de agosto de 2008, Apéndice de la Petición de certiorari, págs. 122-134. El foro apelativo también usó como fundamento nuestra decisión en Rivera Rodríguez v. Junta Dir. I y II, supra. Ahí establecimos que un contrato en el cual se arrienda parte de la azotea del condominio a una compañía comercial de telecomu-nicaciones para colocar antenas y otros equipos, aprobado sin el consentimiento uná-nime de los residentes, es nulo porque está prohibido ceder derechos sobre el uso de los elementos comunes del inmueble sin la aprobación de todos los titulares. Para resolver el presente caso hace falta determinar si se presentó dentro del término prescriptivo. Entonces, se analizaría si procede anular el contrato de acuerdo con el precedente de Rivera Rodríguez, que tiene hechos muy similares. Podemos resaltar cuatro diferencias entre ambos casos: (1) en Rivera Rodríguez, el edificio era residen-cial, mientras que el Condominio Ponciana es residencial y comercial; (2) en Rivera Rodríguez, el contrato tenía un término menor de seis años, y aquí el arrendamiento es por más de seis años, lo que se considera un acto de enajenación de la azotea en la que los residentes mantienen sus propias antenas y los compresores de sus acondi-cionadores de aire; (3) en Rivera Rodríguez, una mayoría de los titulares había apro-bado el contrato impugnado antes de su firma, mientras que a los residentes del Condominio Ponciana no se les informó sobre el arrendamiento, y (4) el peticionario Rivera Rodríguez presentó su querella en el DACo poco más de un mes después del acuerdo; el recurrido Pereira Suárez tardó varios años. Véanse: Art. 11 de la Ley de Condominios de 2003 (31 L.P.R.A. sec. 1291i(b)) (sobre la imposibilidad de enajenar elementos comunes generales como áreas privadas), y la Opinión disidente del Juez Presidente Señor Hernández Denton en Rivera Rodríguez, supra, págs. 495-498.


 El peticionario también planteó como error que se utilizara la decisión de Rivera Rodríguez v. Junta Dir. I y II, supra, para resolver este caso, pues alega que aquél solo aplica a condominios exclusivamente residenciales y el Condominio Pon-ciana es mixto, con los primeros cinco de sus doce pisos dedicados a usos comerciales. Debido a que la Opinión mayoritaria no atiende dicho planteamiento y su relevancia va a depender de la determinación sobre prescripción, no discutiremos ese señala-miento de error.


 M.J. Godreau, La nueva Ley de Condominios, 2da ed., San Juan, Ed. Dictum, 2003, págs. 28-30.


 Consejo Titulares v. Williams Hospitality, 168 D.P.R. 101, 110 (2006). Véase, también, Serrano Muñoz v. Auxilio Mutuo, 171 D.P.R. 717, 728 esc. 15 (2007).


 Art. 44 de la Ley de Condominios de 2003 Ley 103-2003 (2003 Leyes de Puerto Rico 355, 405).


 Art. 3 del Código Civil, 31 L.P.R.A. sec. 3.


 (Citas omitidas.) Vázquez v. Morales, 114 D.RR. 822, 826 (1983).


 A.S. Negrón García, “El Caño: ley inconstitucional no es Derecho”, en: Opi-nión, El Nuevo Día, 24 de junio de 2009. Véanse, también: Juramentación del Hon. Luis F. Estrella Martínez, 181 D.P.R. IX (2011); Domínguez Castro et al. v. E.L.A. I, 178 D.P.R. 1, 130 (2010), opinión disidente de la Jueza Asociada Señora Fiol Matta.


 L. Diez-Picazo, La prescripción extintiva en el Código Civil y en la jurispru-dencia del Tribunal Supremo, 2da ed., Navarra, Ed. Thomson Civitas, 2007, pág. 49.


 íd., págs. 49-51.


 Art. 42 de la Ley de Condominios, supra, pág. 403.


 Véanse: Arts. 38-38E de la Ley de Condominios de 2003 (31 L.P.R.A. sees. 1293b-1293b-4A).


 El contrato no se incluyó en el Apéndice de la Petición de certiorari. Los detalles del acuerdo surgen de las Determinaciones de hecho 6 y 8 de la Resolución del DACo de 1 de noviembre de 2007, Apéndice de la Petición de certiorari, pág. 42, y de los alegatos de las partes.


 Determinaciones de hecho 6 y 7 del DACo, Apéndice de la Petición de cer-tiorari, pág. 42.


 Determinación de hecho 9 del DACo, Apéndice de la Petición de certiorari, pág. 43.


 Determinaciones de hecho 11 y 12 del DACo, Apéndice de la Petición de certiorari, pág. 43.


 Véase Opinión mayoritaria, pág. 501.


 G. Orozco Pardo, La interrupción de la prescripción extintiva en el Derecho Civil, Granada, Ed. Universidad de Granada, 1986, págs. 40-42; R. Hernández Co-lón, Derecho Procesal Civil, 4ta ed., San Juan, LexisNexis, 2007, págs. 80-87.


 Memorando de Derecho de Pereira Suárez ante el DACo, Apéndice de la Petición de certiorari, pág. 30.


 Godreau, op. cit., págs. 39-40.


 Resolución del DACo, Apéndice de la Petición de certiorari, pág. 52.


 De León v. Caparra Center, 147 D.P.R. 797, 810 (1999).


 Orozco Pardo, op. cit., págs. 57-58. Sin este mecanismo, todos los plazos serían de caducidad, es decir, fatales o inevitables.


 Sánchez v. Aut. de los Puertos, 153 D.P.R. 559, 567-569 (2001); Orozco Pardo, op. cit., págs. 31-35 y 56-57; M.R. Bachiller, La prescripción liberatoria en el Derecho Civil y Comercial, Buenos Aires, Ed. Ad-Hoc, 1985, págs. 117-118.


 Orozco Pardo, op. cit., pág. 195. Véanse: Galib Frangle v. El Vocero de P.R., 138 D.P.R. 560, 567-568 (1995); Acosta Quiñones v. Matos Rodríguez, 135 D.P.R. 668, 675-676 (1994); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 750-753 (1992); Diez-Picazo, op. cit, págs. 184-185; Orozco Pardo, op. cit., págs. 196-197.


 Art. 1873 del Código Civil, 31 L.P.R.A. see. 5303.


 Vera v. Dr. Bravo, 161 D.P.R. 308, 321-331 (2004); Bachiller, op. cit., págs. 81-84.


 De León v. Caparra Center, supra, págs. 811-812.


 Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 474-475 (1980).


 Bachiller, op. cit., pág. 295. Véanse, también: Diez-Picazo, op. cit, págs. 95-96 y 139; Orozco Pardo, op. cit., págs. 48-51.


 Orozco Pardo, op. cit., pág. 59. Véase, también, Diez-Picazo, op. cit., págs. 107-109.


 Diez-Picazo, op. cit, págs. 33-36.


 Véase, por ejemplo, Zambrano, Maldonado v. E.L.A., supra, pág. 761.


 Véanse: Ghigliotti v. A.S.A., 149 D.P.R. 902, 915 (1999); López v. Porrata-Doria, 140 D.P.R. 96 (1996).


 Orozco Pardo, op. cit., pág. 79.


 Regla 110(a), (b), (c) y (f) de Evidencia de 2009 (32 L.P.R.A. Ap. VI). Aunque las Reglas de Evidencia no aplican en las vistas administrativas, sus principios fun-damentales se utilizan como guías. Sec. 3.13(e) de la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2163(e).


 Sec. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2175; Pacheco v. Estancias, 160 D.P.R. 409, 431-433 (2003). Véanse, también: S.L.G. Rivera Carrasquillo v. A.A.A., 177 D.P.R. 345, 356 (2009); Ramírez Ferrer v. Conagra Foods PR, 175 D.P.R. 799, 810-811 (2009); García Reyes v. Cruz Auto Corp., 173 D.P.R. 870, 898-899 (2008).


 Calderón Otero v. C.F.S.E., 181 D.P.R. 386, 395 (2011); O.E.G. v. Rodríguez, 159 D.P.R. 98, 118-119 (2003).


 Otero v. Toyota, 163 D.P.R. 716, 728 (2005).


 Gutiérrez Vázquez v. Hernández y otros, 172 D.P.R. 232, 244 (2007).


 Por ejemplo, en su Memorando de Derecho menciona los documentos pre-sentados en la vista administrativa, a la que asistió, pero no los incluye en el Apéndice. Apéndice de la Petición de certiorari, págs. 17-28.


 Como explica Salerno, “[s]i por motivos de orden público ciertos actos son fulminados de nulidad, no resulta congruente admitir la posibilidad de su eficacia por el transcurso de un tiempo más o menos prolongado, como un modo de dar estabilidad a una situación de hecho”. M.U. Salerno, Nulidad absoluta y prescrip-ción, Buenos Aires, Ed. Abeledo-Perrot, 1978, pág. 38. Por eso tampoco tuvo oportu-nidad el señor Pereira Suárez de presentar evidencia de la interrupción de la prescripción. El alegato del recurrido se centra en que “Crown Castle continúa expo-niendo el punto de prescripción para tratar de salvar unos actos nulos”. Alegato de réplica, pág. 2. Véanse, también, págs. 16-18 de ese alegato.


 Como ejemplo, véanse: S.L.G. Negrón-Nieves v. Vera Monroig, 182 D.P.R. 218 (2011); E.L.A. v. Crespo Torres, 180 D.P.R. 776, 799 (2011); Westernbank v. Registradora, 174 D.P.R. 779, 789-790 (2008); In re Silva Iglecia, 162 D.P.R. 105, 122 (2004); Rafael Rosario & Assoc. v. Depto. Familia, 157 D.P.R. 306, 331 (2002); Bco. Des. Eco. v. AMC Surgery, 157 D.P.R. 150, 157 (2002); In re Marchand Quintero, 151 D.P.R. 973, 992 (2000); Pueblo v. Opio Opio, 104 D.P.R. 165, 170 (1975).


 Recientemente resolvimos que no se debía adjudicar en los méritos un re-curso en el que solo contábamos con alegatos sobre un asunto de falta de jurisdicción y devolvimos el caso para que las partes pudieran elaborar sus argumentos. Crespo Quiñones v. Santiago Velázquez, 176 D.P.R. 408, 417-419 (2009). Aunque en el pre-sente caso el Tribunal de Apelaciones y el DACo evaluaron en los méritos una con-*532troversia, lo concerniente a la controversia sobre la interrupción del término pres-criptivo nunca se atendió en los foros inferiores, por lo que el resultado es el mismo que en Crespo Quiñones y procede que, al revocar la interpretación de Derecho que se hizo, devolvamos el recurso para que el foro primario evalúe la prueba pertinente.


 Véase Opinión mayoritaria, pág. 510.


 Son abundantes los ejemplos de casos en que hemos devuelto el expediente al foro primario para que se pueda presentar prueba y resolver según lo dispuesto en este Tribunal. De hecho, así lo hicimos en Consejo Titulares v. Williams Hospitality, supra, en el que decidimos que la Ley de Condominios de 2003 aplicaría retroactiva-mente en toda situación en la que no se afectara un derecho adquirido de los titula-res de apartamentos, y devolvimos el caso al foro de instancia para que evaluara la prueba de acuerdo con lo resuelto.


 Véase Crespo Quiñones v. Santiago Velázquez, supra, págs. 412-413 y 418-419.


 Exposición de Motivos y Art. 1A de la Ley de Condominios de 2003, Ley Núm. 103-2003 (2003 Leyes de Puerto Rico 355, 359-360).